 

Exhibit 10.15

 

This Loan Agreement (this “Agreement”) is made on June 30, 2020 by and between
Mont-Saic Investments, LLC (“Lender”), and Slinger Bag Americas Inc., a Delaware
corporation (together with its affiliates, “Borrower”).

 

WHEREAS, Borrower requires a further infusion of U.S. $120,000 in cash (the
“Loan”) in order to finance its operations and Lender wishes to provide the
Loan, subject to the terms and on the conditions of this Agreement;

 

Now, therefore, in consideration of the premises and the mutual covenants and
agreements of the Parties hereinafter set forth, it is hereby agreed by and
between the Parties hereto as follows:

 

1. Loan. Lender hereby agrees to lend ONE HUNDRED TWENTY THOUSAND ($120,000) USD
in immediately available funds to the Borrower on June 22, 2020 by wiring the
same in accordance with instructions to be provided by the Borrower separately.
Borrower agrees to accept $120,000 as a loan to be repaid on June 30, 2021. The
Loan shall bear interest at a rate of 12.6% per annum on the outstanding amount
until repaid in full. Any payment of cash to be made by Borrower to Lender shall
be applied first to accrued, but unpaid, interest and second to the outstanding
principal.

 

2. Dividends or Distributions. The Parties agree that Borrower shall not be
permitted to declare, make or pay any dividend or distribution unless and until
the Loan is repaid in full.

 

3. Costs and Fees. Each Party will bear its own costs in connection with the
entry into this Agreement and any payments to be made or received hereunder.

 

4. Amendments and Assignments. This Agreement may not be amended or assigned
without the written consent of all Parties.

 

5. Further Assurances. Each party hereto agrees to execute, on request, all
other documents and instruments as the other party shall reasonably request, and
to take any actions, which are reasonably required or desirable to carry out
obligations imposed under, and affect the purposes of, this Agreement.

 

6. Governing Law and Jurisdiction. This Agreement shall be governed by the
substantive law of the State of New York, without application of any conflict of
laws principle that would require the application of the law of any other
jurisdiction

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Slinger Bag Americas Inc.              By: Mike Ballardie   Title: Chief
Executive Officer         Agreed and accepted:               By: Noah Scheinbaum
  Title: Authorized Signatory  

 

 

